                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TAKEDA PHARMACEUTICALS USA,
INC., et al.,

                       Plaintiffs,                         CIVIL ACTION
                                                           NO. 17-0452
       v.

SPIRIDON SPIREAS,

                       Defendant.


                                          ORDER

       AND NOW, this 3rd day of September 2019, upon consideration of Defendant Spiridon

Spireas’ Motion for Summary Judgment (Doc. No. 60), Defendant Spiridon Spireas, Ph.D.’s

Motion for Summary Judgment on Plaintiff’s Money Had and Received Claim Based on Alleged

False Pretenses (Doc. No. 61), Plaintiff Mutual Pharmaceutical Company, Inc.’s Omnibus

Opposition to Defendant’s Motions for Summary Judgment (Doc. No. 64), Defendant’s Reply

Briefs in support of the Motions for Summary Judgment (Doc. Nos. 68, 69), Defendant’s

Supplemental Brief in Support of his Motions for Summary Judgment (Doc. No. 76), Plaintiff’s

Supplemental Brief in Further Support of its Omnibus Opposition to Defendant’s Motions for

Summary Judgment (Doc. No. 77), the arguments made by counsel for the parties at the hearing

on the Motions for Summary Judgment held on July 2, 2019, and in accordance with the Opinion

issued by the Court on this day, it is ORDERED that:

   1. Defendant’s Motion for Summary Judgment (Doc. No. 60) is DENIED.




                                              1
2. Defendant’s Motion for Summary Judgment on Plaintiff’s Money Had and Received

   Claim Based on Alleged False Pretenses (Doc. No. 61) is DENIED.



                                            BY THE COURT:



                                            / s/ J oel H. S l om sk y
                                            JOEL H. SLOMSKY, J.




                                        2
